Citation Nr: 1520173	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-40 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than May 22, 2008 for the grant of service connection for lumbar stenosis (hereinafter, "back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A claim for service connection for a back disability was initially denied in a July 2004 rating decision.  The Veteran did not appeal that decision or submit relevant evidence within one year of notification of the decision; therefore, it is final.

2.  An April 2006 claim for service connection for a back disability was denied in a September 2006 rating decision.  The Veteran did not appeal that decision or submit relevant evidence within one year of notification of the decision; therefore, it too is final.

3.  The Veteran next filed a claim for service connection for a back disability on May 22, 2008.

4.  There were no formal or informal claims for service connection for a back disability between the September 2006 denial and the May 2008 claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 22, 2008, for the grant of service connection for a back disability have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's claim of entitlement to an earlier effective date arises from his disagreement with the initial evaluation following the grant of service connection for lumbar stenosis (hereinafter, "back disability").  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, VA fulfilled that duty by making reasonable efforts  to obtain relevant records adequately identified by the Veteran.  The records VA obtained include service treatment records (STRs), post-service VA treatment records, and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and he testified as to why he believes an earlier effective date for the grant of service connection for his back disability is warranted.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran initially filed a claim for service connection for a back disability        on March 1, 2004.  The claim was denied in a July 2004 rating decision.  He did   not submit a notice of disagreement with that decision within one year, nor was   any new and material evidence submitted within the applicable appeal period.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran filed another claim for service connection for a back disability in April 2006.  At that time he submitted additional evidence, including a post-deployment health assessment that does not appear to have been associated with the claims file prior to that time.  See 38 C.F.R. § 3.156(c).  In any event, the RO considered those records and again denied the claim in a September 2006 rating decision, finding that the additional evidence submitted did not show permanent residuals or a diagnosed back disability that was related to the Veteran's in-service back pain.  The Veteran did not submit a notice of disagreement with that decision within one year, nor   was any new and material evidence submitted within the applicable appeal period.  
Therefore, that decision also became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103; see also Bond, 659 F.3d 1362; Buie, 24 Vet. App.    at 251-52.

In May 2008, the Veteran again filed a claim for service connection for a back disability.  He also submitted a private MRI study at that time.  The RO ordered a VA examination based on the MRI study and, in October 2008, granted service connection for a back disability, assigning a 40 percent rating from May 22, 2008, the date the Veteran's claim was received.  The Veteran subsequently appealed the effective date assigned, asserting that the VA examinations and treatment he had received in the past were inadequate, as MRI studies were never conducted and he was continuously sent away with pain medication rather than being scheduled for further investigation.  He contends that, but for those inadequacies, the effective date for his disability would have been March 1, 2004, at the latest-the date on which his initial claim for service connection for a back disability was received.     In addition, the Veteran testified during his Board hearing that a prior service organization representative failed to process an earlier appeal as requested.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r).

A specific claim in the form prescribed by VA must be filed in order for benefits to  be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Unfortunately, in view of the legal authority governing entitlement to effective dates, the preponderance of the evidence is against the assignment of an effective date earlier than May 22, 2008 for the award of service connection for a back disability.  

The Board sympathizes with the Veteran's contention that the medical examinations and treatment he received from VA did not include adequate testing and resulted in a delayed diagnosis of his current back disability.  However, a failure in the duty to assist does not prevent a rating decision from becoming final.  Cook v. Principi, 318 F.3d 1334, 1339 (Fed.Cir.2002).  The Board also sympathizes with the purported difficulties he encountered with his former service organization representative.  However, service organization representatives are not VA employees, and any documents provided to them must be filed with VA to be considered by VA.  See 38 C.F.R. §§ 3.1(r), 20.300.  As noted above, a notice of disagreement was not filed with VA on the July 2004 rating decision or the September 2006 rating decision.  Thus, these decisions are final.  See 38 C.F.R. §§ 3.160(d), 20.302.  The next claim for service connection for a back disability was not received until May 22, 2008.  There is no indication in the record, nor does the Veteran contend, that he filed a claim between the September 2006 denial and the current claim.  

In short, the RO concluded that May 22, 2008 was the appropriate effective date  for the grant of service connection for a back disability because that was the date   on which the Veteran's most recent claim was received.  The prior rating decisions became final when the Veteran did not timely submit notices of disagreement with those decisions.  No correspondence or any other document that could be construed as a claim for service connection for a back disability was received by the RO after the September 2006 decision became final and prior to the Veteran's May 22, 2008 claim, nor was new and material evidence submitted during the appellate period of the September 2006 decision.  As the effective date for an award of compensation for a reopened claim shall be no earlier than the date of receipt of the claim, the appropriate effective date for the grant of service connection for the Veteran's back disability is May 22, 2008, and his claim must be denied.


ORDER

Entitlement to an effective date prior to May 22, 2008 for the grant of service connection for lumbar stenosis is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


